CORRECTED NOTICE OF ALLOWANCE
Examiner acknowledges receipt of a voicemail 6/3/2021 by applicant, alerting examiner to a typographical error in the notice of allowance mailed 3/5/2021.  
The notice of allowance mailed 3/5/2021 inadvertently had a typographical error that the claims that were intended to be allowed, were rejected.  See page 5 of the NOA mailed 3/5/2021. 
The instant notice of allowance corrects that mistake and is intended to clarify the record of the instant application.
Claims 1, 3, 10, 11, 27, 28, 34, 35, 39, and 46 pending and are being allowed on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for refolding a denatured protein, comprising (i) combining the denatured protein with a solubilization buffer that comprises a denaturing agent and has a pH in the range of 7 to 10, wherein the denaturing agent is guanidine or guanidinium, to obtain a first protein composition comprising solubilized denatured protein, wherein the denatured protein comprises a tenth fibronectin type III (10Fn3) domain; (ii) diafiltering the first protein composition comprising solubilized denatured protein with 2-4 diavolumes of a refold 
The closest prior art to the instant claims is Dasari et al. (Process Biochem. 43: 566-575 (2008)- previously cited) and Ferguson et al. (U.S. 2009/0181430 A1- previously cited). 
Dasari et al. teach a method of optimizing recovery of rhG-CSF that was expressed in E. coli.  Bacterial cells expressing recombinant protein were lysed by sonication and cell extracts comprising denatured proteins were obtained (materials and methods 2.3). Cell pellets containing denatured recombinant protein were solubilized by using different denaturants such as 100 g l−1 sodium dodecyl sulphate (SDS), 20 g/L sarkosyl, 6 M Gdn HCl and 8 M urea in 25 mM Tris–HCl pH 8.0 containing 100 mM cysteine and 1 mM EDTA. The protein concentration was adjusted to 3–4 g/L and pH was adjusted for complete dissolution by adding 1N NaOH (materials and methods 2.5). The solution was incubated at 25–28 °C for 45 min and spun down at 10,000 rpm for 30 min to get rid of insoluble cell debris. The supernatant, containing solubilized and denatured rhG-CSF protein, pH was adjusted to 8.2 with 0.5 M acetic acid and refolding was performed by diafiltration against 1 g/L tween-20 in water (pH 8.2).  Diafiltration was done by a tangential flow filtration system.  Id.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 10, 11, 27, 28, 34, 35, 39, and 46 are allowed as set forth in the notice of allowance mailed 3/5/2021.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654